                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


Anthony Boutell at al.

On behalf of themselves and
all others similarly situated

       Plaintiffs

       v.                                                     Case No. 17-cv-317

Craftmaster Painting, LLC
      Defendant.


                                              ORDER


       Having considered the parties' joint motion for final settlement approval and supporting

papers, Class Counsel's fee petition and supporting papers, as well as representations made by the

parties' counsel at the final settlement approval hearing, IT IS HEREBY ORDERED that:

       1.      Both the parties' joint motion for final settlement approval and Class Counsel' s fee

petition are hereby granted.

       2.      Defendant Craftmaster Painting, LLC shall make to the Named Plaintiffs and class

members the payments outlined in the "Total Payout" column of exhibit 1 to this Order, to be

divided between wages and non-wages as provided by the "Wages" and "Non-Wages" columns

of exhibit 1 to this Order, within the time limits outlined in paragraph 6(b) of the parties' approved

settlement agreement.
                                 ::s~~~
       Signed this ~ day of Augl¾st, 2019.

                                                         ·--tth, g...,c____~ 'J?;z.. ~
                                                      Hon. Barbara Crabb
                                                      U.S. District Court Judge
Name                  Total Payout         Wages        Non-Wages
Jason A. Warichak            $1,979.43     $1,319.62          $659.81
Jason A. Skenandore          $2,188.28     $1,458.85          $729.43
Matthew Sherwood               $323 .04      $215 .36         $107.68
Brian Kelley                   $961.86       $641.24          $320.62
Steven Wyman                 $1,746.10     $1,164.07          $582.03
Enrique Avina Sr.               $20.19        $13.46            $6.73
B1yan Michalak                 $157.48       $104.99           $52.49
Nick Adams                        $0.00        $0.00            $0.00
Joseph Barg                     $80.76        $53 .84          $26.92
Raul Juarez                    $383 .61      $255 .74         $127.87
Ken Misher                   $2,966.82     $1,977.88          $988.94
Zach Neumann                    $60.57        $40.38           $20.19
Jon Klaus                    $3,217.88     $1,932.70        $1,285.18
Jennifer Pryzbyla            $5,284.51     $3,354.01        $1,930.50
Luke Wszelaki                $1,302.74       $777.49          $525.25
Jose Cruz                      $300.00       $188 .89         $111 .11
Jeffrey Kipp                    $40.00        $20.00           $20.00
John Powell                     $13.33         $6.67            $6.67
Mitchell Klopp                 $173.33        $86.67           $86.67
Anthony Brown                    $66.67       $33.33           $33.33
Joseph Rabideaux                 $13.33        $6.67            $6.67
Jeremy Cashmore                  $13.33        $6 .67           $6.67
Brian Costigan                   $66.67       $33.33           $33 .33
Shalyn Kreil                     $26.67       $13 .33          $13.33
Nick Adams                       $13 .33       $6.67            $6.67
Chris Wojtecki               $2,477.53     $1,471.58        $1,005 .96
Crystal Ahles                    $80.00       $40.00           $40.00
Luke Schweiner                 $392.68       $259.56          $133.12
Anthony Boutell             $3,935 .77     $2,439.18        $1,496.59
Brian Stout                 $3,530.64      $2,044.93        $1,485.71
Krystal Cribb               $5,572.03      $3,525.69        $2,046.34
Shane Mom                     $320.00        $160.00          $160.00
Roger Anderson                $839.00        $496.00          $343.00
Long                        $1,572.06      $1,048.04          $524.02
Radusin                         $89 .33       $59.56           $29 .78
Casey                           $78.75        $52.50           $26 .25
Bullock                       $937.35        $624.90          $312.45
Gomez                       $4,218 .13     $2,812.09        $1,406.04
Ayres                         $982.00        $654.67          $327.33
Shields                         $90.67        $60.44           $30.22
Cartwright                    $201.72        $134.48           $67.24
Pedroza                       $233 .99       $155 .99          $78.00
Meistad                       $297.92        $198.61           $99 .31
Koutnik                       $700.17        $466.78          $233 .39
Hetzel                      $1,307.28        $871.52          $435.76
Brauer                        $901.69        $601.13          $300.56
